Given, J.
This case is submitted without briefs or argument, and upon the transcript alone. The transcript shows that the defendant plead guilty to the indictment charging him with the crime of nuisance, and that judgment was entered against him that he pay a fine of three hundred dollars and costs, including a fee of twenty-five dollars to the county attorney, and that he stand committed to the jail of the county, as provided by law. Our attention is not directed to any errors in the proceeding, and an examination of the transcript shows the proceeding to be regular and legal in all respects. The judgment of the district court is therefore affirmed.